Citation Nr: 9932260	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  96-45 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
partial interior L4 laminectomy with removal of a left L4-L5 
osteophyte and L4-L5 limited diskectomy, currently rated as 
40 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from May 1968 to May 
1970.  He also has performed military service in the Reserves 
and the National Guard.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an April 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Montgomery, Alabama.  That decision granted 
service connection for a lower back disorder and the RO 
assigned a 10 percent disability rating.  The veteran has 
appealed the assignment of that percentage amount.  The Board 
would note that the veteran's disability rating has since 
been increased to 40 percent but the veteran has continued 
his appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  The veteran's lumbar condition produces restriction of 
motion and pain upon movement.  There is some neuropathy and 
severe narrowing of disc spaces.


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent for 
intervertebral disc syndrome of the lumbar segment of the 
spine have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
Part 4, Diagnostic Code 5293 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was awarded service connection for a lower back 
disability and he appealed the assignment of the original 
rating.  The United States Court of Appeals for Veterans 
Claims, formerly known at the United States Court of Veterans 
Appeals, and hereinafter the Court, has previously held that 
a claim for an increased rating for a disability is generally 
well-grounded when an appellant indicates that the severity 
of the disability has increased.  See Proscelle v. Derwinski, 
2 Vet. App. 629, 631-632 (1992).  Although the veteran in the 
instance case does seek an increased rating, this case 
differs from Proscelle because the appellant is appealing the 
original assignment of a disability rating, not pursuing an 
increased rating after a rating has been initially 
established by a final VA decision.  The initial assignment 
of a rating following the award of service connection is part 
of the original claim.  See West v. Brown, 7 Vet. App. 329, 
332 (1995) (en banc).  In light of this, when a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability, the claim continues to be well-grounded as long 
as the rating schedule provides for a higher rating and the 
claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Thus, in accordance with 38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998), and Murphy v. Derwinski, 1 Vet. App. 78 
(1990), the appellant has presented a well-grounded claim.  
The facts relevant to this appeal have been properly 
developed and the obligation of the VA to assist the veteran 
in the development of his claim has been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. Part 4 (1999).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4 (1999).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. 
§§ 4.2, 4.41 (1999).  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increased in the disability rating is at 
issue, the present level of disability is of primary concern.  
Ibid; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (1999).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 
4.59 (1999).

The veteran was initially assigned a 10 percent disability 
rating based on copies of his service medical record and 
post-service medical treatment records.  In response to his 
claim that his lower back was underrated, an examination of 
the back was conducted in July 1998.  The results of that 
examination are listed below:

PHYSICAL EXAMINATION: . . . Station and 
gait - he moves about somewhat slowly, 
stiffly and with a limp.  He is able to 
stand erect.  There is noted a well-
healed surgical scar in the midline and 
lower back region.  No spasm is noted but 
he had generalized tenderness to 
palpation over the lower back and 
buttocks region.  On range of motion 
testing he had 30 degrees of flexion and 
10 degrees of extension.  He [has] right 
lateral bending to 20 degrees, left 
lateral bending to 15 degrees, right and 
left lateral rotation to 20 degrees.  He 
described pain on extremes of all range 
of motion testing.  He had markedly 
positive sitting and straight leg raising 
exam bilaterally.  He appeared to have 
rather generalized give way type weakness 
on the strength testing of the lower 
extremities. . . .

....

IMPRESSION:	Chronic low back pain 
syndrome - history of injury.  Status 
post partial inferior left L4 laminectomy 
with removal of left L4-5 osteophyte and 
L4-5 limited diskectomy.  Prior MRI scan 
with evidence of epidural fibrosis at the 
L4-5 surgical site on the left side with 
scar around the thecal sac and the L5 
nerve root.  Prior medical board 
indicates multi-level degenerative facet 
joint disease and left S1 joint 
dysfunction.

As far [as] the DeLuca provisions, 
strength testing in the lower extremities 
is difficult to evaluate secondary to 
pain and giving way type weakness on 
examination presumed to be associated 
with pain.  No measurable atrophy is 
noted.  Indeed, he does have painful 
motion on range of motion testing.  
Certainly, the pain could further limit 
function ability during flare-ups or with 
increased use although it is not feasible 
to attempt to express this in terms of 
additional limitation of motion as this 
cannot be determined with any degree of 
medical certainty.

Along with this examination are numerous private and 
government medical records that report repeated treatment for 
the veteran's lower back.  As a result of that examination 
and a review of the medical records, the RO granted a 40 
percent disability rating in accordance with the rating 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 5293 
(1999).

Pursuant to 38 C.F.R. Part 4, Diagnostic Code 5293 (1999), 
intervertebral disc syndrome will be rated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief.
				60 Percent Disabling

Severe; recurring attacks, with 
intermittent relief.
				40 Percent Disabling

Moderate; recurring attacks.
				20 Percent Disabling

Mild.				10 Percent 
Disabling

Additionally, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that 38 C.F.R. §§ 4.40, 4.45 (1995) were not 
subsumed into the diagnostic codes under which a veteran's 
disabilities are rated.  Therefore, the Board must consider 
the "functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40 (1999), separate from any consideration of 
the veteran's disability under the diagnostic codes.  See 
DeLuca, 8 Vet. App. 202, 206 (1995).  Functional loss may 
occur as a result of weakness or pain on motion of the 
affected body part.  38 C.F.R. § 4.40 (1999).  The factors 
involved in evaluating, and rating, disabilities of the 
joints include:  weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or, pain on 
movement.  38 C.F.R. § 4.45 (1999).  These factors do not 
specifically relate to muscle or nerve injuries independently 
of each other, but rather, refer to overall factors that must 
be considered when rating the veteran's joint injury.  See 
DeLuca, 202 Vet. App. 202, 206-07 (1995).

In deciding whether an increased evaluation is warranted, it 
must be determined whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The VA examination 
results, along with the information provided by the veteran, 
attest to the severity of his spinal condition.  Both 
military and VA medical records confirm degenerative disc 
disease.  Moreover, they do reflect an increase in severity 
of the condition in that they reveal near-continuous pain and 
reduced range of motion results that would entitle him to a 
higher rating.  They also chronicle restricted movement, 
neuropathy, and a narrowing of joint spaces. 

While the clinical findings do not exactly mirror the 
evaluation criteria for a 60 percent schedular disability 
rating, the evidence more closely approximates the higher 
rating pursuant to the criteria found at 38 C.F.R. Part 4, 
Diagnostic Code 5293 (1999), versus that of a 40 percent 
evaluation.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1998).  
Therefore, a 60 percent evaluation, the maximum amount 
allowed under the rating criteria, for a lower back 
disability with disc involvement is granted.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 4.1, 4.2, 
4.10, Part 4, Diagnostic Code 5293 (1999).

Finally, the Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance.  See Floyd 
v. Brown, 9 Vet. App. 88 (1996).  Moreover, the Court has 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) (1999) only where circumstances are presented 
which the Director of the VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.



ORDER

An evaluation of 60 percent for the residuals of a partial 
interior L4 laminectomy with removal of a left L4-L5 
osteophyte and L4-L5 limited diskectomy is granted, subject 
to the regulations governing the disbursement of monetary 
benefits.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 


